NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT



HERIBIERTO RODRIGUEZ,            )
                                 )
           Appellant,            )
                                 )
v.                               )                Case No. 2D18-1376
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed December 19, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Polk County; Donald G. Jacobsen,
Judge.



PER CURIAM.


              Affirmed.


LaROSE, C.J., and VILLANTI and KHOUZAM, JJ., Concur.